Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-21-00217-CR

                                   John David BABYAK,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR9104
                       Honorable Melisa C. Skinner, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED June 29, 2022.


                                              _____________________________
                                              Rebeca C. Martinez, Chief Justice